            Case 1:20-cv-00648-AWI-EPG Document 19 Filed 09/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11     LARRY BUJOLD and RAYCHEL                        Case No. 1:20-cv-00648-AWI-EPG
       SKEEN,
12
                                       Plaintiffs,     ORDER RE: STIPULATED REQUEST FOR
13                                                     DISMISSAL OF ENTIRE ACTION WITH
               v.                                      PREJUDICE
14
       I.Q. DATA INTERNATIONAL, INC.,
15                                                     (ECF No. 18)
                                       Defendant.
16

17
            Plaintiffs, Larry Bujold and Raychel Skeen, and Defendant, I.Q. Data International, Inc.,
18
      have filed a joint motion for dismissal of the entire action with prejudice under Federal Rule of
19
      Civil Procedure 41(a)(1)(A)(ii) (ECF No. 18). In light of the motion, which the Court construes
20
      as a stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P.
21
      41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the
22
       Clerk of the Court is respectfully directed to close this case.
23
     IT IS SO ORDERED.
24

25      Dated:      September 29, 2020                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
     Case 1:20-cv-00648-AWI-EPG Document 19 Filed 09/29/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                     2
